    Case 1:19-cv-02578-TFH Document 18-6 Filed 11/13/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

           v.                       Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                              CBP

                         EXHIBIT B
         Case 1:19-cv-02578-TFH Document 18-6 Filed 11/13/20 Page 2 of 2




April 1, 2020


Michael Rosenbloom
Electronic Frontier Foundation
815 Eddy Street
San Francisco, CA 94109

Re: CBP-2019-008804; Electronic Frontier Foundation v. DHS, No. 19-cv-2578 (D.D.C.)

Dear Mr. Rosenbloom:

This is a final response to your Freedom of Information Act (FOIA) request to U.S. Customs and
Border Protection (CBP), dated November 5, 2018. You requested the following information:

   1. Policies and/or procedures regarding the use of GPS tracking devices on vehicles
      crossing the border;

   2. Training manuals and/or training materials on the use of GPS tracking devices on
      vehicles crossing the border.

As set forth in the March 6, 2020 Joint Status Report in the above-referenced case, a
supplemental search for records returned approximately 49 records that required further review
for responsiveness. CBP FOIA has reviewed those records for this release and has made the
following determinations:

      47 records are not responsive to the request;
      1 three-page record is responsive but is withheld in full under exemptions (b)(5), (b)(6),
       (b)(7)(C), and (b)(7)(E); and
      1 record was referred to U.S. Immigration and Customs Enforcement for processing.

Additional information regarding the applicable exemptions and response can be found at the
following link: https://www.cbp.gov/document/guidance/exemption-definitions. Copies of the
FOIA and DHS regulations are available at www.dhs.gov/foia.

As this matter is currently in litigation, if you need further assistance or would like to discuss any
aspect of this response, please contact Derek Hammond, Assistant United States Attorney.

Sincerely,



Patrick Howard
Branch Chief
U.S. Customs and Border Protection, FOIA Division
Privacy and Diversity Office
